USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                           UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                ____________________       No. 96-1704                                   UNITED STATES,                                      Appellee,                                         v.                                  STEPHEN V. WOLFF,                                Defendant, Appellant.                                ____________________                    APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                  [Hon. Juan M. Perez-Gimenez, U.S. District Judge]                                ____________________                                       Before                              Selya, Boudin and Lynch,                                   Circuit Judges.                                ____________________            Kevin G. Little on brief for appellant.            Guillermo                        Gil, United States Attorney,    Joseph                                                               J.                                                                   Frattallone,       Assistant United States Attorney, and                                              Jose A. Quiles                                                          , Senior Litigation       Counsel, on brief for appellee.                                ____________________                                   AUGUST 5, 1997                                ____________________                 Per                       Curiam. We have carefully reviewed the parties'            briefs and the record, and we affirm. Appellant challenges his            sentence on two grounds. First, he claims the district court            should have departed downward from the sentence suggested by            U.S.S.G. S2F1.1 because, appellant claims, he was not the sole            cause of the victims' losses. Appellant failed to raise this            issue below, so the failure to depart is not subject to review,            except for plain error (which does not appear here).   United            States                     v.                         Shattuck, 961 F.2d 1012, 1015 (1st Cir. 1992).            Further, a district court's refusal to depart downward is not            appealable unless the district court misinterprets the law as            set out in the Sentencing Guidelines.                                                  United States v. Lauzon                                                                        ,            938 F.2d 326, 330 (1st Cir. 1991). There is no indication in            the record that the district court misinterpreted the            Guidelines, so its decision will stand.                 Second, appellant contends the district court erred in            failing to consider his financial circumstances when it ordered            him to pay restitution to his victims. The Pre-Sentence Report            did address the appellant's financial circumstances in detail,            and this is sufficient under our prior decisions.      United            States v. Savoie, 985 F.2d 612, 619 (1st Cir. 1993).                 Affirmed.                                         -2-